   Case 2:20-cv-01080-SMB Document 36 Filed 09/14/20 Page 1 of 3




PRICE LAW GROUP
David Chami, Esq. (AZ Bar # 027585)
8245 N. 85th Way
Scottsdale, Arizona 85258
Email: David@pricelawgroup.com
Phone: (818) 600-5515
Fax: (818) 600-5415

RM WARNER, PLC
Raeesabbas Mohamed, Esq. (AZ Bar # 027418)
8283 N. Hayden Road, Suite 229
Scottsdale, Arizona 85258
Email: Raees@RMWarnerlaw.com
Phone: (480) 331-9397
Fax: (866) 961-4984

COUNCIL ON AMERICAN-ISLAMIC RELATIONS OF ARIZONA
Ahmed Soussi, Esq. (AZ Bar # 035741)
1819 S. Dobson Road, Suite 214
Mesa, Arizona 85202
Email: Asoussi@cair.com
Phone: (480) 704-3786


Attorneys for Plaintiffs

                      IN THE UNITED STATES DISTRICT COURT

                              DISTRICT OF ARIZONA



Mohamed Sabra; and Council on                Case No.: CV-20-1080-PHX-SMB
American-Islamic Relations of Arizona,

              Plaintiffs,                    NINTH CIRCUIT RULE 3-2
                                             REPRESENTATION STATEMENT
       vs.

Maricopa County Community College
District; and Nicholas Damask, in his
official and individual capacity

              Defendants.




                                         1
      Case 2:20-cv-01080-SMB Document 36 Filed 09/14/20 Page 2 of 3




                      RULE 3-2 REPRESENTATION STATEMENT

Plaintiffs Mohamed Sabra and the Council on American-Islamic Relations of Arizona are
represented by:

   PRICE LAW GROUP, APC
   David Chami
   8245 N. 85th Way
   Scottsdale, Arizona 85258
   Phone: (818) 600-5515
   Fax: (818) 600-5415

         -and-

   RM WARNER, PLC
   Raees Mohamed
   8283 N. Hayden Road, Suite 229
   Scottsdale, Arizona 85258
   Phone: (480) 331-9397
   Fax: (866) 961-4984

         -and-

   COUNCIL ON AMERICAN ISLAMIC RELATIONS OF ARIZONA
   Ahmed Soussi
   1819 S. Dobson Road, Suite 214
   Mesa, Arizona 85202
   Email: Asoussi@cair.com
   Phone: (480) 704-3786

Defendants Nicholas Damask and Maricopa County Community College District are
represented by:

   OSBORN MALEDON, P.A.
   David Garner
   Travis Hunt
   2929 N. Central Avenue, 21st Floor
   Phoenix, Arizona 85012
   Email: Dgarner@omlaw.com
   Email: Thunt@omlaw.com
   Phone: (602) 640-9000

         -and-




                                              2
  Case 2:20-cv-01080-SMB Document 36 Filed 09/14/20 Page 3 of 3




TORRES LAW GROUP, PLLC
James Barton II
Jacqueline Mendez Soto
2239 West Baseline Road
Tempe, Arizona 85283



     Respectfully submitted on September 14, 2020

                                  By: /s/ David Chami
                                  David Chami, Esq. (AZ Bar # 027585)
                                  PRICE LAW GROUP, APC
                                  8245 N. 85th Way
                                  Scottsdale, Arizona 85258
                                  Phone: (818) 600-5515
                                  Fax: (818) 600-5415

                                  Raees Mohamed, Esq. (AZ Bar # 027418)
                                  RM WARNER, PLC
                                  8283 N. Hayden Road, Suite 229
                                  Scottsdale, Arizona 85258
                                  Phone: (480) 331-9397
                                  Fax: (866) 961-4984

                                  Ahmed Soussi, Esq. (AZ Bar # 035741)
                                  COUNCIL ON AMERICAN-ISLAMIC
                                  RELATIONS OF ARIZONA
                                 81819 S. Dobson Road, Suite 214
                                  Mesa, Arizona 85202
                                  Email: Asoussi@cair.com
                                  Phone: (480) 704-3786



                                  Attorneys for Plaintiffs




                                        3
